Appellant predicates error upon the verdict of the jury and the judgment thereon upon the ground that a tenant cannot maintain an action for conversion against the landlord when the tenant assigns the rental contract to a third person without the landlord's consent. The evidence on appellee's part, which the jury sustains, is that the appellee, the tenant, did not voluntarily abandon the premises and the crop, but was induced to do what he did through fear of violence an appellant's part, Besides the evidence shows that appellee only offered to sell to Mr. Lamm under the circumstances of fear the one-half interest in the cotton; there was not by appellee a sale or offer of sale of the rental contract, nor a subletting of the premises to E. C. Lamm. There is no evidence tending to show repudiation of the lease or rental contract of the premises by appellee, if it be true, as found by the jury, that appellee did not, in July, 1919, sell to appellant his interest in the crop. The propositions of appellant are therefore overruled.
The appellant insists that the appellee should be charged with the $871 cost of picking, ginning, and marketing the crop, found by the jury. The appellee is not suing on the contract of rental, but for conversion as a wrong done him in violation of the contract. He was forbidden, he says, from doing the work of picking and marketing, and therefore the extra outlay for work in gathering the crop was not occasioned by him so as to charge it to him. The jury, as did the court, deducted the cost of picking and ginning the cotton from the total value of the cotton, in effect making each party pay for one-half thereof. The appellant is in no position, as a legal tort-feasor, to claim that the item constitutes an overcharge or excessive recovery against him.
The remaining assignments, we conclude, do not present reversible error.
The judgment is affirmed.